This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 FRANK DOMBOS,

 3          Plaintiff-Appellant,

 4 v.                                                                                   No. 34,734

 5 DR. OMAR IZQUIERDO; CORIZON
 6 MEDICAL SERVICES; DON DOUGLAS,
 7 CORIZON REPRESENTATIVE AT L.C.C.F.,

 8          Respondents-Appellees.

 9 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
10 Mark Terrence Sanchez, District Judge

11 Frank J. Dombos
12 Santa Fe, NM

13 Pro se Appellant

14 Simone, Roberts & Weiss PA
15 Albuquerque, NM

16 for Appellees


17                                 MEMORANDUM OPINION

18 BUSTAMANTE, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4   {2}   Affirmed.

5   {3}   IT IS SO ORDERED.

6

7                                   _______________________________________
8                                   MICHAEL D. BUSTAMANTE, Judge

9 WE CONCUR:


10
11 JONATHAN B. SUTIN, Judge


12
13 M. MONICA ZAMORA, Judge




                                           2